 CENTRAL GEORGIA ELECTRIC CORP.Central Georgia Electric Membership Corporationand Stanley H. Allen. Case 10-CA-1735629 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 15 December 1982 Administrative LawJudge J. Pargen Robertson' issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent dischargedand refused to reinstate employee Stanley Allen be-cause he successfully pursued a workers' compen-sation claim relating to injuries suffered whileworking for the Respondent. Citing, inter alia,Krispy-Kreme Doughnut Corp., 245 NLRB 1053(1979), enf. denied 635 F.2d 304 (4th Cir. 1980),and Alleluia Cushion Co., 221 NLRB 999 (1975),the judge found Allen's pursuit of the claim consti-tuted concerted activity because it was "ofcommon interest to other employees." Therefore,he found the Respondent's conduct violated Sec-tion 8(a)(1) of the Act.After the judge's decision issued, however, theBoard in Meyers Industries, 268 NLRB 493 (1984),overruled Alleluia Cushion and its progeny andheld that:'In general, to find an employee's activity to be"concerted," we shall require that it be en-gaged in with or on the authority of other em-ployees, and not solely by and on behalf of theemployee himself. [Footnote omitted.]Thus, the Board no longer finds the activity of anindividual employee to be concerted based on apresumption that the issue involved, such as work-ers' compensation, is of interest to other employees.Under Meyers Allen's pursuit of his workers'compensation claim was not concerted activity andthe Respondent did not violate Section 8(a)(1) ofthe Act by discharging and refusing to reinstatehim.2' Meyers Industries, supra, at 497.2 In light of this conclusion, we find it unnecessary to pass on the Re-spondent's contention that it discharged Allen because his disability ren-269 NLRB No. 123ORDERThe complaint is dismissed.dered him unable to work, not because he pursued the workers' compen-sation claim.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Jackson, Georgia, on October 19,1982. The complaint which issued on October 13, 1981,and was predicated on a charge filed on August 26, 1981,alleges that the Respondent violated Section 8(a)(1) bydischarging employee Stanley H. Allen.On the entire record and from my observation of thewitnesses, and after due consideration of the briefs filedby the General Counsel and the Respondent, I make thefollowing findings.I. JURISDICTIONThe Respondent admitted in its answer the allegationthat it is a Georgia corporation with an office and placeof business located in Jackson, Georgia, where it is en-gaged in the transmission and sale of electricity. The Re-spondent also admitted that during the past calendaryear, a representative period, it received gross revenuesin excess of $250,000 and that it received goods valued inexcess of $50,000 from suppliers within the State ofGeorgia who, in turn, purchased and received thosegoods directly from suppliers located outside the State ofGeorgia. However, in its answer the Respondent affirma-tively alleged that it is not a public utility within the ju-risdictional requirements of the National Labor RelationsBoard but instead a consumer-owned nonprofit corpora-tion. The Respondent denied that it is an employer en-gaged in commerce.The Board's jurisdictional standards have been appliedto not-for-profit employers on the same basis as for-profitemployers (Archdiocese of Philadelphia, 227 NLRB 1178(1977)). Therefore, the ground alleged in its answerwould not serve to justify a finding of no jurisdiction. Inview of the Respondent's admission of the jurisdictionalamounts and the receipt of goods indirectly from outsidethe State of Georgia, I find the General Counsel has es-tablished that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. (See San Diego County Assn. for the Retarded,259 NLRB 1044 (1982); Aid for the Retarded, 256 NLRB678 (1981); Welfare, Pension & Vacation Funds, 256NLRB 1145 (1981); cf. Salt River Project, 231 NLRB 11(1977), where the employer was found to be a politicalsubdivision, against the situation herein where no evi-dence was offered to support the indicia used in the SaltRiver Project case.)II. THE EVIDENCEThe General Counsel alleges that Stanley Allen was il-legally discharged because he engaged in concerted ac-635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities associated with the processing of a workmen'scompensation claim against the Respondent.On March 20, 1979, Allen, who had worked for theRespondent since February 14, 1972, was injured. Atthat time Allen was employed by the Respondent as afirst-class lineman. Allen described the March 20 acci-dent:I was in the process of installing a guy-wire on apole when an overhead line broke and struck me onmy shoulder knocking me unconscious. When Icame to I was dangling upside down on a pole.Allen described his injuries as follows:It was minor burns on my back and severe burns onmy left hip where the voltage exited.And minor back pain and head pain.Allen was taken to and treated at Clayton GeneralHospital following the March 20 accident. He was absentfrom work for I month because of the accident. A claimfor workmen's compensation benefits was filed. OnApril 16, 1979, Doctor E. Q. Abellera certified thatAllen was able to return to his regular duties as lineman.Allen continued to seek medical attention for symp-toms he felt resulted from the March 20 accident. FromFebruary 1980 through March 1981, he was treated byDoctor Robert T. Willingham, Jr.From April 1979 until he was terminated on July 14,1981, Allen continued to work for the Respondent as afirst-class lineman. Allen's yearly performance appraisalsdated October 29, 1979, and October 28, 1980, reflectthat he performed his work in a competent manner.In late 1980 the Respondent's insurer referred Allen toDoctor K. A. Hoffman of the Emory University Clinicfor an evaluation. On November 10, 1980, Doctor Hoff-man evaluated Allen and sent a copy of her report to theRespondent's insurer. The Respondent's general manag-er, R. E. Armstrong, admitted receiving a copy ofDoctor Hoffman's evaluation sometime in November1980. Doctor Hoffman's recommendations contained inthat report indicated, in part, the following:Impairment Rating: This patient receives a 5% im-pairment of the whole man. This is based on thechronic findings that are highly suggestive of a discderangement or past nerve root irritation at the C6nerve root level even though there are no acutesymptoms at this time.It is recommended that the patient not be returnedto his job as lineman with the Central GeorgiaEMC. The excessive leaning and twisting motionsinvolved while climbing and balancing on a powerpole would tend to aggravate a problem with a cer-vical disc or cervical root irritation or stretch andcause recurrence of symptoms. It is also recom-mended that he not be placed in jobs which requirehim to stand on the ground and look up frequentlyor for long periods of time. This too would tend to1 Allen testified that he did not file the original claim but there is nodoubt that one was filed on his behalf.aggravate or cause recurrence of symptoms ofnerve root irritation. Lifting restrictions of 50 lbs.maximum are placed on this patient.Despite knowledge of the above report, the Respond-ent continued to work Allen as first-class lineman.On June 15, 1981, Allen, along with his attorney,Richard Milam, entered into a stipulation and agreementin Board of Workers' Compensation proceedings, withthe Respondent's insurer. That stipulation referred to thetreatment Allen had received from Doctor Abellera andDoctor Willingham and to the November 10, 1980 eval-uation report from Doctor Hoffman. The stipulationmentioned that Doctor Hoffman's report found Allenwas suffering from "five percent whole man disability"and stated that it is the contention of the Employer (theRespondent herein) that Allen "does not have in excessfive (5%) percent permanent partial disability to thebody as a whole as a result of the accident while em-ployed with said employer."The stipulation further stated that it is the "contentionof claimant (Allen) that he had at least ten (10%) percentpermanent partial disability to the body as a whole as aresult of the accidental injury."The stipulation and agreement required the Respond-ent and its insurer to pay Allen the lump sum of $4000 infull settlement of his claim.Allen continued to work as first-class lineman for theRespondent until July 14, 1981, when he was called offthe job and taken to the Respondent's office. ThereAllen was told first by Line Superintendent CharlieStewart, and later by General Manager Armstrong, thathe was being discharged. Stewart held a copy of theWorkmen's Compensation Stipulation and Agreementand the attached November 20, 1980 report from DoctorHoffman. He turned to the last page of Doctor Hoff-man's report, showed Allen the recommendations whichwere outlined in red and told Allen "you can't do thejob no more. We're going to have to let you go." Laterthat day Allen asked General Manager Armstrong, "youmean you are firing me because of what's written in thisreport." Armstrong replied, "yes."General Manager Armstrong testified in one of two af-fidavits which was received in evidence,2that he re-ceived the June 15, 1981 Workmen Compensation Stipu-lation and Agreement which had been approved by theChairman of the State Board of Workmen Compensa-tion, in the mail on the day he discharged Allen, July 14,1981. Armstrong testified that he discharged Allen"based on this (the workmen compensation award, stipu-lation and agreement) and the agreed accuracy ofDoctor Hoffman's report."3I Because of severe health problems Armstrong did not personallyappear and testify at the hearing herein.a However, it is noteworthy that the Respondent's position, as ex-pressed in the "stipulation and agreement," was similar to the recommen-dation of Doctor Hoffman. The stipulation and agreement stated, "It isthe further contention of the employer that Stanley Allen does not havein excess of five (5%) percent permanent partial disability." The Re-spondent also contended "that STANLEY ALLEN has experienced aphysical and economic change in condition for the better and that he isContinued636 CENTRAL GEORGIA ELECTRIC CORP.ConclusionThe facts are not in dispute that the job of first-classlineman is a strenuous and dangerous position. However,it is equally clear that Allen performed that job in acompetent manner throughout his employment.The Respondent contends that it was because of evi-dence that Allen was disabled and not because of his suc-cessful settlement of the workmen's compensation claimthat caused his discharge. However, the record illustrat-ed that the Respondent was aware of all the medical evi-dence of Allen's alleged disability for some 7 or 8months before his discharge. During that period, fromNovember 1980, Allen continued to perform his jobcompetently.The workmen's compensation award contained noconclusions as to Allen's ability or disability. Moreover,the workmen's compensation documents indicated thatthe Respondent did not disagree with Doctor Hoffman'sNovember 20, 1980 finding of 5-percent disability and,despite that, the Respondent contended that Allen wascapable of gainful employment.The Respondent's general manager admitted that whenhe discharged Allen he had not discussed Allen's jobperformance with the immediate supervisor and did notknow whether Allen's injury had affected his work.General Manager Armstrong pointed to Allen's claim ofa 10-percent permanent disability in the workmen's com-pensation settlement as a basis for the discharge. Howev-er, that claim was not supported by medical opinion anddid not include an allegation that Allen could not per-form his job.The record established that the Respondent treatedAllen in a disparate manner. General Manager Arm-strong admitted that employees that become disabledfrom continuing their job duties are regularly "retired"into the "National Rural Electric Cooperative Associa-tion" (NRECA) Disability Program. That program pro-vides disability benefits of 66-2/3 percent of the employ-ee's predisability monthly earnings with a maximummonthly benefit of $4500 and a minimum monthly benefitof $65. Armstrong testified that one employee was re-tired into the disability program because of an injury onthe job, and more than five others have been retired intothe NRECA program because they advanced in age to apoint where they were no longer able to perform thestrenuous work.On August 7, 1981, the NRECA advised Armstrong,by letter, that Stanley Allen could not qualify for theirdisability retirement program because of his July 14 dis-charge. Armstrong admitted that he contacted NRECAafter receiving their August 7, 1981 letter and arrangedto retract Allen's discharge and substitute permanent re-tirement under the NRECA plan. However, Armstrongtestified on September 25, 1981, that he did not makethose arrangements because Stanley Allen's lawyer had"gotten involved."On the basis of the above facts and the evidence as awhole, I find that Stanley Allen was discharged on Julycapable of gainful employment having wages equal to or in excess ofthose wages which he was capable of earning prior to this accidentalinjury suffered while in the employment of Central Georgia EMC."14 because he successfully processed his workmen's com-pensation claim. General Manager Armstrong admittedthat the Respondent's procedure normally would not in-volve a discharge. As shown above, when an employeeis disabled the employee is normally retired into theNRECA disability program.General Manager Armstrong also admitted that theRespondent refused to remedy its discharge action be-cause of the involvement of Allen's attorney. The recordshows that from the time Armstrong expressed an inter-est in remedying the discharge of Stanley Allen, after hereceived NRECA's August 7, 1981 letter,4until he gavehis affidavit on September 25, 1981, the only action takenin pursuit of Allen's claim was the filing of a charge withthe National Labor Relations Board. That charge wasfiled on August 26, 1981. The Respondent received serv-ice of the charge on August 27, 1981.The pursuit of a statutorily protected employment re-lated right, which is of common interest to other em-ployees, is considered protected concerted activity(Krispy Kreme Doughnut Corp., 245 NLRB 1053 (1979);Alleluia Cushion Co., 221 NLRB 999 (1975); Self Cycle dMarine Distributor Co., 237 NLRB 75 (1978); Air SurreyCorp., 229 NLRB 1064 (1977)). The evidence is clear andI find that Stanley Allen was discharged and refused re-instatement (at least to a disability retirement status)solely because of his workmen's compensation claim inviolation of Section 8(a)(l) of the Act.CONCLUSIONS OF LAWI. Central Georgia Electric Membership Corporationis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. By discharging employee Stanley H. Allen andthereafter failing and refusing and continuing to fail andrefuse to reinstate Allen, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.THE REMEDYHaving found' that the Respondent has engaged inunfair labor practices, I shall recommend it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. As Ihave found that the Respondent unlawfully terminatedemployees Stanley H. Allen, I shall recommend that theRespondent be ordered to offer Allen immediate and fullreinstatement to his former job,5 or if that job no longer4Of course, Armstrong knew that Allen's attorney was "involved" inthe Workmen's Compensation Stipulation and Agreement since RichardMilam signed that document as "Attorney for Claimant." Therefore,Armstrong's concern with the lawyer's involvement, which must haveresulted from events that occurred subsequent his receiving the NRECAAugust 7 letter and agreeing to rescind Allen's discharge, obviously didnot involve attorney Milam's work on the workmen's compensation set-tlement.' The evidence indicated that a proper remedy may involve reinstatingAllen into a disability retirement status. However, that particular issuewas not fully litigated. If necessary, the question may be resolved in com-pliance proceedings.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists, to a substantially equivalent position without prej-udice to his seniority or other rights and privileges. Ishall further recommend that Respondent be ordered tomake Allen whole for any loss of earnings he may havesuffered as a result of the discrimination against him.Backpay may be computed with interest as described inF. W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 650 (1977).6[Recommended Order omitted from publication.]6 See generally Isis Plumbing Co., 138 NLRB 716 (1962).638